IN THE COMMONWEALTH COURT OF PENNSYLVANIA

In Re: Estate of William Henry                   :
Fillhart No. 32-93-0409                          :
                                                 :   No. 2534 C.D. 2015
Appeal of: William H. Coyle                      :   Submitted: August 5, 2016

BEFORE:         HONORABLE ROBERT SIMPSON, Judge
                HONORABLE PATRICIA A. McCULLOUGH, Judge
                HONORABLE BONNIE BRIGANCE LEADBETTER, Senior Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE SIMPSON                                 FILED: October 12, 2016

                In this case involving a grandson’s challenge to the handling of his
grandfather’s estate, William H. Coyle (Objector), representing himself, appeals
from orders of the Court of Common Pleas of Indiana County (trial court)1 dated
September 9 and 15, 2015.2 The September 9 order confirmed Auditor Jennifer J.
Rega’s (Auditor) Report and dismissed Objector’s objections and exceptions to the
First and Final Account of Elizabeth Jane Coyle (Daughter), Executrix of the
Estate of William H. Fillhart (Estate). The September 15, 2015 order dismissed
Objector’s motion for the production of documents. Notably, the trial court issued
a March 24, 2016 order adopting the Auditor’s Report as its Pa. R.A.P. 1925(a)
opinion. Essentially, the trial court adopted Auditor’s determination that Objector,
as an heir of Daughter/Executrix, who is not deceased, lacked standing to


       1
           President Judge William J. Martin presided.

       2
          By order dated August 2, 2016, this Court precluded Appellee Estate of William F.
Fillhart from filing a brief or participating in oral argument based on Appellee’s failure to
comply with an earlier order requiring the filing of a brief within 14 days.
challenge the confirmation of the First and Final Account of the Estate. For the
reasons that follow, we affirm.3


              In August 2015, Auditor held a hearing at which Objector participated
by telephone. See Auditor’s Hr’g, Notes of Testimony (N.T.), 8/17/15, at 1-55. In
early September 2015, Auditor filed a Report, which included the following facts.
William Henry Fillhart (Decedent), of Green Township, Indiana County, PA, died
testate in 1993. Objector is Decedent’s grandson. Article IV of Decedent’s Last
Will and Testament provides:

              I give and bequeath unto my grandson, WILLIAM
              HOWARD COYLE, the sum of Three Thousand and
              00/100 ($3,000) Dollars.

Auditor’s Report, 9/8/15, Ex. A.


              Article VIII of Decedent’s Last Will and Testament provides:

              I give devise and bequeath the rest, residue and
              remainder of my property, real, personal and mixed, unto
              my daughter, ELIZABETH JANE COYLE, her heirs and
              assigns; provided, however, that should there not be
              sufficient funds by which to pay for my funeral from the
              residue cash of this estate, I then direct that my personal
              property be sold to such extent as to provide for said
              funeral costs, the administration of my estate, and


       3
          Objector asserts, without explanation, that this Court has jurisdiction over his appeal
under 42 Pa. C.S. §761(a)(1) and 42 Pa. C.S. §762(a). In light of our previous involvement in
this matter, summarized in a memorandum opinion and order in In Re: Estate of William Henry
Fillhart, Appeal of William Coyle, (Pa. Cmwlth., No. 2394 C.D. 2014, filed February 19, 2015)
(single-judge opinion), we will address Objector’s appeal. By order dated March 30, 2015, this
Court quashed Objector’s appeal at 2394 C.D. 2014 as interlocutory.



                                               2
              specifically to provide for the bequest of             my
              grandchildren set forth in the preceding paragraphs.

Id. Auditor noted Objector was not mentioned by name or reference in any other
Article of Decedent’s Last Will and Testament.


              Daughter/Executrix opened the Estate and letters testamentary were
granted in October 1993. Objector received the sum of $3,000 either directly or
indirectly by virtue of Executrix paying off Objector’s debts.


              On May 4, 2015, Daughter/Executrix filed a First and Final Account
of Decedent’s Estate in the Indiana County Register of Wills Office. Six days
later, Objector filed objections and exceptions. Auditor summarized the objections
as follows:

              (Objection/Exception #1) The Account being falsified
              and … incomplete due to the alleged refusal of the
              attorney for the Executrix to provide requested
              information to the Objector and the denial of multiple
              Motions to the Court of Common Pleas requesting that
              the Executrix be compelled to provide said information
              to Objector;

              (Objection/Exception #2) The appearance of fraud and
              conflicts of interest for both President Judge William J.
              Martin and Attorney Jay Y. Rubin and the alleged
              perpetuation of such fraud by the Executrix;

              (Objection/Exception #3) Alleged fraudulent conduct of
              additional persons who received part of the lands, or
              interests therein, once owned by the Decedent; and

              (Objection/Exception #4) The Account being incomplete
              because not all monies or properties were brought within



                                          3
             the jurisdiction of Pennsylvania and accounted for in the
             First and Final Account.

Auditor’s Report at 1-2.


             Ultimately, Auditor determined Objector lacked standing to object or
take exceptions to Executrix’s First and Final Account of Decedent’s Estate. To
that end, Auditor observed, Objector received the $3,000 to which he was entitled
to receive from the Estate.


             Auditor noted a party is aggrieved and therefore has standing to
challenge administration of an estate when the party is directly or adversely
affected by a judgment, decree or order and has some pecuniary interest which is
thereby injured. Estate of Seasongood, 467 A.2d 857 (Pa. Super. 1983) (citing In
re Estate of Atlee, 178 A.2d 722 (Pa. 1962)). Here, Auditor determined Objector,
an heir of his mother, Daughter/Executrix, who is not deceased, lacked standing to
contest the confirmation of the First and Final Account.


             To that end, “[h]eirs” are defined as “[t]hose persons, including the
surviving spouse, who are entitled under the statutes of intestate succession to the
property of a decedent.” 20 Pa. C.S. §6401. Auditor further noted “‘[a]ssigns’ are
defined as those to whom property is, will or may be assigned.” B LACK’S LAW
DICTIONARY 119 (6th ed. 1990). Although Article VIII of Decedent’s Last Will
and Testament refers to Daughter/Executrix, her heirs and assigns, Daughter is
neither deceased nor has she assigned any of her interests to Objector. Therefore,
Auditor reasoned, Objector had no standing to contest the confirmation of the First
and Final Account in this case. Seasongood.

                                         4
            As an additional point of clarification, Auditor observed that the main
issues Objector raised primarily concerned properties located in Maryland which
were held jointly by Decedent and his former wife, Alice Fillhart (Former Wife).
Article VII of Decedent’s Last Will and Testament, executed in June 1988,
provides:

            In the event that my former wife, ALICE FILLHART,
            predeceases me, I then give and devise the real property,
            jointly owned by my former wife and myself, as set forth
            below, unto my daughter, ELIZABETH JANE COYLE,
            her heirs and assigns:

            1. Double row house – Baltimore, Maryland

            2. House on two (2) lots on Kent Island (Eastern Shore)
            Maryland

Auditor’s Report, 9/8/15, Ex. A.


            As Auditor noted, the jointly held Maryland properties would have
passed to Former Wife upon Decedent’s death in 1993. Auditor’s Report at 3.
Therefore, upon Former Wife’s death in 1994, those properties would have been
part of her estate, not that of Decedent. Id.   Consequently, any objection to the
distribution of Former Wife’s Estate was not before the trial court in this matter.
Id.


            On September 9, 2015, the trial court confirmed Auditor’s Report and
dismissed Objector’s objections and exceptions to the First and Final Account.
The trial court’s September 15, 2015 order dismissed Objector’s motion for the
production of documents, filed after the August 2015 hearing, which requested


                                         5
information regarding the Maryland properties Decedent jointly held with Former
Wife, and Decedent’s gas and oil rights in properties in West Virginia.        See
Certified Record (C.R.) at Item 59. In dismissing the motion, the trial court cited
Objector’s lack of standing. Tr. Ct. Order, 9/15/15.


            On appeal here, Objector (in his own words) states the following
issues:

            1. Did the lower court have a legal basis to deny the
            requests by the appellant for the productions of records
            and material facts and witness for the estates will process
            and case?

            2. Did the lower court, sequentially, by the county’s
            orders of court, continue to deny the substantial and
            procedure due process for the appellant’s claim before
            [its] tribunal? and of this; a violations in the due process
            and protected civil-rights in and for the heir /appellant.

            3. Did the lower court cause injury to the (Heir’s)
            appellant rights to access the court, and record, as is
            found in the lower court[’]s repetitious ordered requests
            for un-known and un-exclaim local court rule; and this,
            to include the court also failing of its own local rules and
            code for the interest of party notifications to the heirs and
            the interests in the estates particulars found in the estates
            Will.

            4. Is the Estates Will of the decedent Wm. Fillhart, and
            of its effects, and jointly held properties, of a part of the
            estates will of the decedent’s late wife, Alice Marie
            Fillhart.

            5. Did while the court in its willful omitting of the facts
            and record and found acting in a capricious and vicarious
            manner, be criminally liable for the results of filing an
            un-truthful court judiciary proceeding.



                                         6
             6. Has a lawful appeal process been taken by the lower
             court upon the first instants of the heir’s/appeal for a
             reviewing court for the testament’s and Will.

             7. Did the lower court relinquish its duty and authority
             for not processing a heirs inquiry for the will’s resolve.

Appellant’s Statement of Questions, Appellant’s Br. at 5-6.


             Despite conscientious attempts to grasp the particulars of the
arguments in Objector’s uncounseled brief, we are unable to do so. Basically,
Objector’s arguments consist of long-winded, incoherent accusations of
wrongdoing by the trial court, Executrix, her attorney and others involved with the
administration of Decedent’s Estate. In other words, Objector’s brief is little more
than “a hotchpotch consisting of ‘general rambling discourse’ rife with invective,
innuendo and insult … and lacking any citation to authority ….” See Wicker v.
State Civil Serv. Comm’n, 460 A.2d 407, 409 (Pa. Cmwlth. 1983) (citation
omitted). Groundless allegations, without analysis or any legal citation to support
them, preclude effective appellate review. Commonwealth v. Spontarelli, 791
A.2d 1254 (Pa. Cmwlth. 2002). Further, it is not this Court’s role to become
Objector’s counsel. Id.


             Nevertheless, after reviewing Objector’s brief and the record in its
entirety, we believe Auditor’s interpretation of the issues involved in this case best
summarizes Objector’s tenuous arguments.          Essentially, Objector alleges the
perpetration of fraud and other improprieties in the handling of Decedent’s Estate
by the trial court, Executrix, her attorney and additional persons who received
interests in property once owned by Decedent. See Auditor’s Report at 1-2.


                                          7
            For the following reasons, we find no error in the trial court’s
confirmation and adoption of Auditor’s Report, and dismissal of Objector’s
objections and exceptions.


            First, Auditor properly determined Objector received the amount of
money ($3,000) to which he was entitled under Decedent’s Last Will and
Testament. Decedent left the remainder of his property to Daughter/Executrix.
See Auditor’s Report, Ex. A. Consequently, Objector had no remaining pecuniary
interest in Decedent’s Will and therefore lacked standing to contest administration
of his grandfather’s estate. Seasongood.


            In addition, we agree with Auditor that the crux of Objector’s appeal
concerns properties that passed to Decedent’s former wife at the time of
Decedent’s death. At the hearing, Objector testified Former Wife passed away in
October 1994. See N.T. at 13. As Auditor explained at the hearing and in her
Report, the probate of Former Wife’s Will was not at issue in this case. N.T. at 49;
Auditor’s Report at 4.


            In sum, because Objector received the $3,000 bequest from Decedent,
the only property to which he was entitled under Decedent’s Last Will and
Testament, he was not aggrieved by the First and Final Account and thus lacked
standing to challenge it. Seasongood. Further, having no jurisdiction over Former
Wife’s Will, Auditor properly dismissed Objector’s objections and exceptions.




                                           8
            Consequently, we see no error or abuse of discretion in the trial
court’s orders confirming Auditor’s Report, dismissing Objector’s objections and
exceptions, and dismissing Objector’s motion for the production of documents
based on Objector’s lack of standing. Accordingly, we affirm.




                                     ROBERT SIMPSON, Judge




                                        9
        IN THE COMMONWEALTH COURT OF PENNSYLVANIA

In Re: Estate of William Henry         :
Fillhart No. 32-93-0409                :
                                       :   No. 2534 C.D. 2015
Appeal of: William H. Coyle            :


                                  ORDER

            AND NOW, this 12th day of October, 2016, for the reasons stated in
the foregoing opinion, the orders of the Court of Common Pleas of Indiana County,
dated September 9 and 15, 2015, are AFFIRMED and William H. Coyle’s appeal
is DISMISSED.



                                     ROBERT SIMPSON, Judge